      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK

SUSAN ROY, on behalf of herself
and all others similarly situated,                  Case No. 6:19-cv-06122
                              Plaintiff,
        v.
                                                     CLASS ACTION
ESL FEDERAL CREDIT UNION,
                   Defendant.


                       FIRST AMENDED CLASS ACTION COMPLAINT
                             AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff Susan Roy, by counsel, and for her First Amended Class

Action Complaint against the Defendant, alleges as follows:

                                           INTRODUCTION

        1.        This is a civil action seeking monetary damages, restitution and declaratory relief

from Defendant, ESL Federal Credit Union (“ESL”), arising from the unfair and unconscionable

assessment and collection of Returned Item Fees (“RI Fees”), which ESL charges when it returns

certain checking account debits unpaid, as well as the unfair and unconscionable assessment and

collection of Overdraft Fees (“OD Fees”), which ESL charges when it pays certain checking

account debits.

        2.        Plaintiff Roy brings this action on behalf of herself and a class of all similarly

situated consumers against ESL arising from the assessment of (a) $37 RI Fees despite the

promise in ESL’s fee schedule that RI Fees would be only $10; (b) charging multiple $37 RI

Fees on the same transaction, which is barred by the account contract and is deceptive; and (c)

$37 OD Fees on transactions that did not actually overdraw the account.

        3.         In violation of its contract and reasonable consumer understanding, ESL often

charges more than one RI Fee on the same transaction, even though the contract states—and
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 2 of 21




reasonable consumers understand—that the same transaction can only incur a single RI Fee.

These double and triple penalties crush accountholders already struggling to make ends meet.

       4.      Indeed, with this improper practice, ESL was able to rack up an astounding $111

in RI Fees on a single $34.93 ACH transaction—even though its contract with Ms. Roy

permitted ESL to charge only a single RI Fee of $10.

       5.      Further in violation of its contract and reasonable consumer understanding, ESL

also charges OD Fees on transactions which did not actually overdraw the account.

       6.      The plain language of ESL’s adhesion contracts specifically promises that ESL

will only charge OD Fees on transactions with insufficient funds to cover a given transaction

when such transactions cause the account to have a negative balance.

       7.      The Savings and Checking Disclosure Terms and Account Agreement (“Account

Agreement”) between ESL and Ms. Roy and its other accountholders contains a promise that

ESL will not charge OD Fees for transactions when there is sufficient money in the account to

pay for the transaction. The Account Agreement states that ESL will only assess OD Fees on

transactions “which would cause your share draft account to have a negative (or further negative)

balance (herein “overdraft”), pursuant to the terms and conditions of this Agreement.” See

Exhibit 2 attached hereto.

       8.      The Account Agreement also promises that OD Fees will be charged only “for

each overdraft item” with “overdraft” having previously been defined as a negative account

balance: “An Overdraft/Insufficient Funds fee will be charged to your share draft account, in

accordance with our Fee Schedule, for each overdraft Item that is cleared on your share draft

account.” See id.

       9.      The Account Agreement does not define “balance.”


                                            2
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 3 of 21




       10.      Indeed, according to the monthly account statements prepared by ESL, Ms. Roy’s

account balance was not negative when she was charged OD Fees on at least two transactions.

Thus, the transactions did not actually overdraw Ms. Roy’s account and ESL charged her hefty

OD Fees anyway.

       11.      These practices work to catch accountholders in an increasingly devastating cycle

of bank fees.

       12.      Ms. Roy and other ESL customers have been injured by ESL’s practices. On

behalf of herself and the putative class, Ms. Roy seeks damages, restitution and injunctive relief

for ESL’s breach of contract and violation of New York consumer protection law.

                                         JURISDICTION

       13.      This Court has original jurisdiction over this putative class action lawsuit pursuant

to the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because the aggregate

sum of the claims of the members of each of the putative classes exceeds $5 million, exclusive of

interest and costs, Ms. Roy brings this action on behalf of proposed classes that are each

comprised of over one hundred members, and at least one of the members of each of the

proposed classes is a citizen of a different state than ESL.

       14.      Venue and personal jurisdiction are proper in this district because ESL is located

in a county encompassed by this District.

                               CLASS ACTION ALLEGATIONS

       15.      Ms. Roy brings this action on behalf of herself and all others similarly situated

pursuant to Rule 23(a), 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure.

This action satisfies the numerosity, commonality, typicality, adequacy, predominance and

superiority requirements of Rule 23.


                                              3
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 4 of 21




       16.     The proposed classes are defined as:

       All ESL checking account holders in the United States who, during the applicable
       statute of limitations, were charged RI Fees in an amount greater than $10 (the
       “$10 RI Fee Class”).

       All ESL checking account holders in the United States who, during the applicable
       statute of limitations, were charged multiple Returned Item Fees on the same item
       (the “Multiple RI Fee Class”).

       All ESL checking account holders in the United States who, during the applicable
       statute of limitations, were charged OD Fees on transactions that did not overdraw
       their checking accounts (the “OD Fee Class”).

       All ESL checking account holders in the state of New York who, during the
       applicable statute of limitations, were charged RI Fees in an amount greater than
       $10 (the “$10 RI Fee New York Subclass”).

       All ESL checking account holders in the state of New York who, during the
       applicable statute of limitations, were charged multiple Returned Item Fees on the
       same item (the “Multiple RI Fee New York Subclass”).

       All ESL checking account holders in the state of New York who, during the
       applicable statute of limitations, were charged OD Fees on transactions that did
       not overdraw their checking accounts (the “OD Fee New York Subclass”).

The classes are collectively referred to as the “Classes.”

       17.     Ms. Roy reserves the right to modify or amend the definition of the proposed

Classes before the Court determines whether certification is appropriate.

       18.     Excluded from the Classes are ESL, its parents, subsidiaries, affiliates, officers

and directors, any entity in which ESL has a controlling interest, all customers who make a

timely election to be excluded, governmental entities, and all judges assigned to hear any aspect

of this litigation, as well as their immediate family members.

       19.     The members of the Classes are so numerous that joinder is impractical. The

Classes consist of thousands of members, the identity of whom is within the knowledge of and

can be ascertained only by resort to ESL’s records.



                                              4
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 5 of 21




       20.    The claims of Ms. Roy are typical of the claims of the Classes in that she, like all

Class members, was charged improper RI Fees and OD Fees. Ms. Roy, like all Class members,

has been damaged by ESL’s misconduct in that she paid improper RI Fees and OD Fees.

Furthermore, the factual basis of ESL’s misconduct is common to all Class members, and

represents a common thread of unfair and unconscionable conduct resulting in injury to all

members of the Classes.

       21.    There are numerous questions of law and fact common to the Classes and those

common questions predominate over any questions affecting only individual Class members.

       22.    Among the questions of law and fact common to the Classes are whether ESL:

              a.     Charged more than the amount promised for RI Fees;

              b.     Charged multiple RI Fees on a single transaction;

              c.     Charged OD Fees on transactions when those transactions did not

                     overdraw accounts;

              d.     Breached its contract with consumers by charging multiple RI Fees on a

                     single transaction or by charging more than $10 RI Fees;

              e.     Breached the covenant of good faith and fair dealing by charging multiple

                     RI Fees on a single transaction or by charging more than $10 RI Fees;

              f.     Violated New York consumer protection law by charging multiple RI Fees

                     on a single transaction;

              g.     Violated New York consumer protection law by charging more than $10

                     for a RI Fee;

              h.     Breached its contract with consumers by charging OD Fees on

                     transactions when those transactions did not overdraw accounts;



                                           5
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 6 of 21




               i.      Breached the covenant of good faith and fair dealing by charging OD Fees

                       on transactions when those transactions did not overdraw accounts;

               j.      Violated New York consumer protection law by charging OD Fees on

                       transactions when those transactions did not overdraw accounts;

               k.      Whether Ms. Roy and the Classes were damaged by Defendant’s conduct

                       and if so, the proper measure of damages.

       23.     Ms. Roy is committed to the vigorous prosecution of this action and has retained

competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of consumers and against financial institutions. Accordingly, Ms. Roy is an adequate

representative and will fairly and adequately protect the interests of the Classes.

       24.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the amount of each individual Class member’s claim is

small relative to the complexity of the litigation, and due to the financial resources of ESL, no

Class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Class members will continue to suffer losses and ESL’s

misconduct will proceed without remedy. Moreover, given that the improper fees were assessed

in a uniform manner, common issues predominate over any questions, to the extent there are any,

affecting only individual members.

       25.     Even if Class members themselves could afford such individual litigation, the

court system could not. Given the complex legal and factual issues involved, individualized

litigation would significantly increase the delay and expense to all parties and to the Court.

Individualized litigation would also create the potential for inconsistent or contradictory rulings.

By contrast, a class action presents far fewer management difficulties, allows claims to be heard



                                              6
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 7 of 21




which might otherwise go unheard because of the relative expense of bringing individual

lawsuits, and provides the benefits of adjudication, economies of scale and comprehensive

supervision by a single court.

                                              PARTIES

        26.        Plaintiff Susan Roy is a natural person who is a citizen of New York and resides

in Hamlin, New York. Ms. Roy has a personal checking account with ESL.

        27.        Defendant ESL is a credit union with approximately $6.2 billion in assets. It is

one of the largest credit unions in New York. ESL is headquartered in Rochester, New York and

maintains branch locations across the state of New York. ESL’s accountholders are located

primarily in New York but, on information and belief, many accountholders of ESL are citizens

of other states.

        28.        Ms. Roy is informed and believes, and thereupon alleges, that at least one of the

members of each of the proposed classes is a citizen of a state other than New York.

        29.        Ms. Roy is informed and believes, and thereupon alleges, that numerous

individuals who are citizens of other states and reside outside of New York are in fact members

of ESL, and that many of those non-New York resident members are members of the proposed

Classes in this case.

        30.        Even for accountholders who first opened an ESL account while they lived in

New York, many now are citizens of states other than New York. To this point, ESL recently

boasted the following on its website: “With nearly 100 years of locally-owned history, ESL

Federal Credit Union serves as a full-service financial institution to approximately 357,000

members world-wide.” See https://www.esl.org/about-us/esl-in-the-news/esl-pays-15-million-

owners-dividend-to-members (last visited on September 27, 2019). Upon information and belief,


                                               7
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 8 of 21




at least one of those persons is a member of the putative Classes.

              FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

A.     Examples of ESL’s Imposition of RI Fees on Ms. Roy

       31.     There are numerous instances in which ESL charged $37 RI Fees on transactions

that it returned unpaid, and in which ESL charged multiple RI Fees on a single transaction.

       32.     On November 23, 2018, Ms. Roy attempted a $34.93 transfer to PayPal via an

Automated Clearing House (“ACH”) transaction.

       33.     ESL rejected payment of that transaction due to insufficient funds and charged

Ms. Roy a $37 RI Fee for doing so.

       34.     Six days later, on November 29, 2018, the same transaction was reprocessed for

payment again, and again ESL rejected the transaction due to insufficient funds, and again

charged Ms. Roy a $37 RI Fee.

       35.     ESL expressly referred to this transaction on Ms. Roy’s bank statements as a

“RETRY PYMT,” indicating even ESL understood this transaction to be another iteration of the

same authorization for payment.

       36.     One month later, on December 31, 2018, the same transaction was reprocessed for

payment yet again, and again ESL rejected the transaction due to insufficient funds and again

charged Ms. Roy a $37 RI Fee for doing so.

       37.     ESL expressly referred to this transaction on Ms. Roy’s bank statements as a

“RETRY PYMT,” indicating even ESL understood this transaction to be another iteration of the

same authorization for payment.

       38.     In sum, ESL charged Ms. Roy $111 in RI Fees to attempt to process a single

$34.93 payment.



                                             8
      Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 9 of 21




       39.     Ms. Roy took no affirmative action to reinitiate or resubmit the payment, which

was reprocessed for payment repeatedly.

       40.     Ms. Roy understood the payment to PayPal be a single transaction, capable at

most of receiving a single RI Fee.

B.     The Fee Schedule States ESL Will Be Charged $10 for Returned Items, Not $37

       41.     According to ESL’s “Fee Schedule” which is part of the binding account contract,

the charge for Returned Items is $10:




ESL Federal Credit Union Fee Schedule, attached hereto as Exhibit 1.

       42.     The document thus promises that when an item is returned unpaid, ESL will

charge a single $10 fee. In reality, ESL charges a $37 fee or a $29 fee, in violation of this

promise.

       43.     While a different section of the Fee Schedule states that two different types of

“Overdraft Fees” will cost $37, such provisions cannot apply to returned or unpaid items,

since—by definition—they are not debited from account and can therefore never result in an

“overdraft”:




Id.
       44.     To the extent that ESL alleges that the RI Fee does not apply, its contract

                                           9
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 10 of 21




documents are ambiguous and as adhesion contracts should be construed against ESL.           For

instance, the Account Agreement, states:

       If a deposited item in a joint account is returned unpaid, an account is overdrawn
       or if we do not receive final payment on any transaction, all owners are liable
       jointly and severally to the credit union for the amount of the returned item,
       overdraft or unpaid amount and any charges, regardless of who initiated or
       benefitted from the transaction.

See Exhibit 2.

C.     ESL May Not Charge More Than One RI Fee Per Item

       45.       ESL’s Fee Schedule indicates that only a single RI Fee will be assessed per

“item” that is returned due to insufficient funds.

       46.       The same instruction for payment on an account cannot conceivably become a

new “item” each time it is rejected for payment then reprocessed, especially when—as here—

Ms. Roy took no action to resubmit them.

       47.       There is zero indication anywhere in the account documents that the same “item”

is eligible to incur multiple RI Fees.

       48.       In fact, language in the Account Agreement makes this so:

       29. ESL will not pay a check when funds are not available to cover it, and an
       overdraft fee will be assessed (refer to a Fee Schedule for the exact fee charged).
       We are only required to make one determination of the account balance. If that
       determination reveals insufficient available funds to pay the check or other item
       and you have requested CheckOK, unless prohibited by law and in our sole
       discretion, we may honor the check or other item and transfer the amount of
       overdraft from your regular Daily Dividend, Premier Money Maker or Money
       Maker Account; or if we have previously approved a Cash Reserve Account that is
       attached to your share draft account, we will honor checks drawn on insufficient
       funds and add the amount of the overdraft to your Cash Reserve Account up to
       your approved credit limit; or, we may honor checks, ESL Bill Pay transactions
       and reoccurring ACH debit transactions drawn on insufficient funds pursuant to
       our Courtesy Pay agreement (refer to the Courtesy Pay Section in this Agreement).
       ESL is not required to send you prior notice before a check is returned for
       insufficient funds. You may want to ensure that you are covered by taking
       advantage of our Cash Reserve or other account protection programs. For


                                             10
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 11 of 21




       information regarding overdrawing Health Savings Accounts, please refer to the
       section above titled FOR HEALTH SAVINGS ACCOUNTS ONLY.

       ....

       45. You may make withdrawals or transfers from your account in any manner
       which is permitted by the credit union (such as check, ATM, in person, by mail, by
       telephone and automatic transfer, as applicable). Withdrawals are generally made
       first from finally collected funds and, unless prohibited by law or the credit union's
       funds availability policy, ESL reserves the right to refuse to pay any check or
       other item drawn against uncollected funds, impose a fee for such item or both.
       The credit union may pay checks or other items drawn upon your account
       (including those payable to the credit union or on which the credit union may be
       liable) in any order determined by the credit union, even if paying a particular
       check or item results in an insufficient balance in your account to pay one or
       more other items that otherwise could have been paid out of your account.

       ....

       COURTESY PAY

       Pursuant to our commitment to provide valued service and benefits, we may pay
       checks or other items/transactions (“Item” or “Items”), which would cause your
       share draft account to have a negative (or further negative) balance (herein
       “overdraft”), pursuant to the terms and conditions of this Agreement.

       ....

       You will be notified of any nonsufficient funds Item that has been paid or
       returned; however, you understand that ESL has no obligation to notify you before
       we pay or return any item. We may refuse to pay any overdrafts without first
       notifying you even though your account is in good standing and even if we have
       paid previous overdrafts.

       ....

       An Overdraft/Insufficient Funds fee will be charged to your share draft account, in
       accordance with our Fee Schedule, for each overdraft Item that is cleared on your
       share draft account. In addition, an Overdraft/Insufficient Funds fee will be
       charged by ESL for each “insufficient funds” item presented for payment
       and returned unpaid on a share draft account.

       49.    Any conflicting language in the Account Agreement suggesting that a $37 RI Fee

would be charged must be construed against ESL. Regardless, the above quoted provisions, and



                                            11
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 12 of 21




the remaining Account Agreement provisions, make clear that ESL did not authorize itself to

charge multiple RI Fees on a single transaction.

       50.       In sum, ESL promises that one $10 RI Fee will be assessed per item, “check or

other withdrawal,” and these terms must mean all iterations of the same instruction for payment.

As such, ESL breached the contract when it charged more than one RI Fee per item.

       51.       Consistent with express representations in the contract, reasonable consumers

understand any given authorization for payment to be one, singular “item,” as that term is used in

ESL’s contract documents.

       52.       Upon information and belief, ESL has this same understanding in practice, since

its systems code transactions in a way that alerts the credit union when the same item or

transaction is being re-submitted for payment, viz., as “RETRY PYMT.”

       53.       The contract documents bar ESL from assessing multiple Returned Item Fees on

the same item.

       54.       Financial institutions like ESL that employ this abusive practice know how to

plainly and clearly disclose it. Indeed, other financial institutions that do engage in this abusive

practice disclose it expressly to their accountholders—something ESL here never did.

       55.       For example, First Citizens Bank, a major institution in the Carolinas, engages in

the same abusive practice as ESL, but at least expressly states:

       Because we may charge a service fee for an NSF item each time it is presented,
       we may charge you more than one service fee for any given item. All fees are
       charged during evening posting. When we charge a fee for NSF items, the charge
       reduces the available balance in your account and may put your account into (or
       further into) overdraft.

(emphasis added).

       56.       First Hawaiian Bank engages in the same abusive practices as ESL, but at least



                                             12
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 13 of 21




currently discloses it in its online banking agreement, in all capital letters, as follows:

       YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT
       A RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY
       BE CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
       RESUBMISSION.

(emphasis added).

       57.     Central Pacific Bank, a leading bank in Hawai’i, states in its Fee Schedule under

the “MULTIPLE NSF FEES” subsection: “Items and transactions (such as, for example, checks

and electronic transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”)

funds in your account, may be resubmitted one or more times for payment, and a $32 fee will be

imposed on you each time an item and transaction resubmitted for payment is returned due to

insufficient/nonsufficient funds.”

       58.     BP Credit Union likewise states: “Your account may be subject to a fee for each

item regardless of whether we pay or return the item. We may charge a fee each time an item is

submitted or resubmitted for payment; therefore, you may be assessed more than one fee as a

result of a returned item and resubmission(s) of the returned item.”

       59.     ESL provides no such disclosure, and in so doing, deceives its accountholders.

D.     ESL Account Documents Promise That It Will Only Charge OD Fees on
       Transactions That Actually Overdraw An Account

       60.     Plaintiff’s checking account with ESL was, at all relevant times, governed by

ESL’s standardized Account Agreement, the material terms of which are drafted by ESL,

amended by ESL from time to time at its convenience and complete discretion, and imposed by

ESL on all of its customers.

       61.     In plain, clear, and simple language, the contract documents discussing OD Fees

promise that ESL will only charge OD Fees on transactions “which would cause your share draft



                                              13
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 14 of 21




account to have a negative (or further negative) balance.” Similarly, as alleged above: “Pursuant

to our commitment to provide valued service and benefits, we may pay checks or other

items/transactions (“Item” or “Items”), which would cause your share draft account to have a

negative (or further negative) balance (herein “overdraft”), pursuant to the terms and conditions

of this Agreement.” See Exhibit 2 (emphasis added).

       62.     ESL’s contract further clearly promises that OD Fees will be charged only “for

each overdraft item” with “overdraft” having previously been defined as a negative account

balance: “An Overdraft/Insufficient Funds fee will be charged to your share draft account, in

accordance with our Fee Schedule, for each overdraft Item that is cleared on your share draft

account.” See Exhibit 2.

       63.     Contrary to these promises, ESL’s uniform policy and practice is to disregard the

actual amount of money in the account or whether there is a negative balance and, instead, to

assess OD Fees based on a manufactured balance that deducts holds placed on pending debit

card transactions or deposits.

       64.     By using this calculation—as opposed to the actual money in an accountholder’s

account—to determine whether to assess an OD Fee, ESL increases the number of OD Fees it

assesses on its accountholders.

       65.     This manufactured balance is not the official balance of the account and it is not

the balance provided to accountholder’s in their monthly statements from ESL. As such, it is

reasonable for Ms. Roy and accountholders like her to interpret and understand ESL’s use of the

term “balance” as the official balance in the account i.e. the actual money in the account without

deductions for pending debit card transactions or holds on deposits. Ms. Roy and class members

could not reasonably have expected that ESL would assess OD Fees in this manner.



                                           14
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 15 of 21




E.     Examples of ESL’s Imposition of OD Fees on Ms. Roy

       66.       ESL charged Ms. Roy $37 OD Fees on transactions that did not overdraw her

account. For example, on October 21, 2016, Ms. Roy was assessed an OD Fee in the amount of

$37 for a loan payment of $293.22. This is despite the fact that, according to the bank statement

issued by ESL, her account never went negative and always had sufficient funds to cover the

transaction.

       67.       In another example, on October 10, 2017, Ms. Roy was assessed an OD Fee in the

amount of $37 for a credit card payment of $43.00. This is despite the fact that, according to the

bank statement issued by ESL, her account never went negative and always had sufficient funds

to cover the transaction.

F.     ESL Abuses Its Discretion

       68.       To the extent the account documents do not explicitly bar the polices described

above, ESL exploits contractual discretion to the detriment of accountholders and breaches good

faith and fair dealing when it uses these policies.

       69.       For example, it was bad faith and totally outside Plaintiff Roy’s reasonable

expectations for the credit union to use its discretion to assess $111 in fees for a single $34.93

PayPal transaction.

       70.       By not providing clarity or stating whether or not it may charge more than one RI

Fee per item, ESL provides itself discretion to refuse to re-submit transactions that are initially

rejected. It abuses that discretion to repeatedly accepting resubmitted transactions and charging a

fee each time.

       71.       Additionally, ESL grants itself discretion to charge—or not to charge—a RI Fee

on a given transaction. When it charges more than one RI Fee on a given item or transaction,



                                             15
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 16 of 21




ESL engages in bad faith and contradicts reasonable consumer expectations.

        72.        Moreover, it was bad faith and totally outside Plaintiff Roy’s reasonable

expectations for the credit union to use its discretion to assess OD Fees for transactions that did

not actually overdraw her account.

        73.        Additionally, ESL grants itself discretion to charge—or not to charge—an OD

Fee on a given transaction. When it charges an OD Fee on transactions that do not actually

overdraw an account, ESL engages in bad faith and contradicts reasonable consumer

expectations.

        74.        ESL acted in bad faith and outside reasonable consumer expectations when it

assessed OD Fees when there was enough money in accountholders’ accounts to cover the

transactions and by using a manufactured account calculation to increase the number of OD Fees

it could assess.

                             FIRST CLAIM FOR RELIEF
      Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing
                         (On Behalf of Plaintiff and the Classes)

        75.        The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        76.        Ms. Roy and ESL have contracted for bank account deposit, checking, ATM, and

debit card services. That contract provided that ESL will charge $10 for an RI Fee and does not

permit ESL to charge multiple RI Fees for the same item. Moreover, the contract also does not

permit ESL to charge OD Fees on transactions that do not actually overdraw an account.

        77.        ESL’s Account Agreement promised that ESL would assess OD Fees only on

transactions “which would cause your share draft account to have a negative (or further negative)

balance (herein “overdraft”)” and also promises that OD Fees will be charged only “for each



                                               16
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 17 of 21




overdraft item” with “overdraft” having previously been defined as a negative account balance:

“An Overdraft/Insufficient Funds fee will be charged to your share draft account, in accordance

with our Fee Schedule, for each overdraft Item that is cleared on your share draft account.” See

Exhibit 2.

       78.     Nowhere in the Account Agreement did ESL state that it would deduct pending

debit card transactions for purposes of determining a “negative account balance” when charging

OD Fees.

       79.     Under the laws of New York, good faith is an element of every contract

pertaining to the assessment of OD Fees and RI Fees. Whether by common law or statute, all

such contracts impose upon each party a duty of good faith and fair dealing. Good faith and fair

dealing, in connection with executing contracts and discharging performance and other duties

according to their terms, means preserving the spirit – not merely the letter – of the bargain. Put

differently, the parties to a contract are mutually obligated to comply with the substance of their

contract in addition to its form. Evading the spirit of the bargain and abusing the power to

specify terms constitute examples of bad faith in the performance of contracts.

       80.     Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes his conduct to be justified. A failure to act in good faith may be overt or

may consist of inaction, and fair dealing may require more than honesty. Examples of violations

of good faith and fair dealing include evasion of the spirit of the bargain, willful rendering of

imperfect performance, abuse of a power to specify terms, and interference with or failure to

cooperate in the other party’s performance.

       81.     ESL has breached the covenant of good faith and fair dealing in its account

agreement with customers by charging multiple RI Fees for the same item.



                                              17
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 18 of 21




        82.     ESL also breached the express terms of its contract with Ms. Roy and the Classes

by charging greater than $10 for RI Fees.

        83.     ESL has breached the covenant of good faith and fair dealing in its Account

Agreement with customers by charging OD Fees on transactions that do not actually overdraw

the account i.e. when there were sufficient actual funds in the account to cover the transaction.

        84.     ESL also breached the express terms of its contract with Ms. Roy and the Classes

by charging OD Fees on transactions that do not actually overdraw the account i.e. when there

were sufficient actual funds in the account to cover the transaction.

        85.     Ms. Roy and members of the Classes have performed all, or substantially all, of

the obligations imposed on them under the contract.

        86.     Ms. Roy and members of the Classes have sustained damages as a result of ESL’s

breach of the contract.

                               SECOND CLAIM FOR RELIEF
                      Violations of New York Consumer Protection Laws
                     (On Behalf of Plaintiff and the New York Subclasses)

        87.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        88.     This claim is asserted on behalf of the subclasses of ESL customers who are New

York residents and enjoy the protections of Article 22-A of the New York General Business

Law, the Consumer Protection from Deceptive Acts and Practices Law, N.Y. Gen. Bus. Law

§§ 349 et seq., which prohibits “[d]eceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service.” N.Y. Gen. Bus. Law § 349(a).

        89.     ESL’s policies and practices complained of herein were and are consumer-

oriented, in that they affect all consumers who maintain checking accounts with ESL.



                                             18
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 19 of 21




       90.     The complained-of policies and practices were and are misleading in a material

respect, because (a) ESL promised to charge RI Fees in the amount of $10, (b) Ms. Roy and the

New York Subclasses did not agree to pay more than one RI Fee per transaction, and (c) because

ESL promised to only charge OD Fees on transactions that actually overdraw an account, i.e.

when there were insufficient actual funds in the account to cover the transaction.

       91.     Ms. Roy and members of the New York Subclasses were injured as a result of

ESL’s policies and practices, in that their accounts were debited by ESL in violation of their

agreements with ESL.

       92.     ESL’s actions were willful and knowing.

       93.     As redress for ESL’s repeated and ongoing violations of these consumer

protection statutes, Ms. Roy and members of the New York Subclasses are each entitled to (a)

injunctive relief, and (b) three times actual damages (up to $1,000.00). See N.Y. Gen. Bus. Law

§ 349(h).

                                    PRAYER FOR RELIEF

       WHEREFORE, Ms. Roy and members of the Classes demand a jury trial on all claims so

triable and judgment as follows:

       A.      Declaring ESL’s RI Fee and OD Fee policies and practices to be wrongful, unfair

and unconscionable;

       B.      Restitution of all RI Fees paid to ESL by Ms. Roy and the Classes above $10 per

transaction;

       C.      Restitution of all OD Fees paid to ESL by Ms. Roy and the Classes on

transactions that did not actually overdraw an account i.e. when there were sufficient actual

funds in the account to cover the transactions;



                                            19
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 20 of 21




       D.      For each member of the Classes, actual damages in an amount according to proof;

       E.      For each member of the New York Subclasses, the lesser of (a) three times actual

damages in an amount according to proof, or (b) $1,000;

       F.      Pre-judgment interest at the maximum rate permitted by applicable law;

       G.      Costs and disbursements assessed by Ms. Roy in connection with this action,

including reasonable attorneys’ fees pursuant to applicable law; and

       H.      Such other relief as this Court deems just and proper.

                              TRIAL BY JURY IS DEMANDED

       Plaintiff respectfully demands a trial by jury on all issues so triable.

Dated: October 4, 2019                        Respectfully submitted,
                                              /s/ David M. Kaplan
                                              David M. Kaplan
                                              DAVID M. KAPLAN, Attorney at Law
                                              46 Helmsford Way
                                              Penfield, New York 14526
                                              Phone: (585) 330-2222
                                              Facsimile: (585) 445-6767
                                              dmkaplan@rochester.rr.com

                                              Michael R. Reese
                                              George V. Granade
                                              REESE LLP
                                              100 West 93rd Street, 16th Floor
                                              New York, New York 10025
                                              Telephone:    (212) 643-0500
                                              Facsimile:    (212) 253-4272
                                              mreese@reesellp.com
                                              ggranade@reesellp.com

                                              KALIEL PLLC
                                              Jeffrey D. Kaliel (pro hac vice to be filed)
                                              Sophia G. Gold (admitted pro hac vice)
                                              1875 Connecticut Ave. NW 10th Floor
                                              Washington, D.C. 20009
                                              Telephone: (202) 350-4783
                                              jkaliel@kalielpllc.com
                                              sgold@kalielpllc.com

                                             20
     Case 6:19-cv-06122-FPG-MJP Document 30 Filed 10/07/19 Page 21 of 21




                                             TYCKO & ZAVAREEI LLP
                                             Andrea Gold
                                             1828 L St NW, Suite 1000
                                             Washington, DC 20036
                                             Telephone: 202-973-0900
                                             hzavereei@tzlegal.com
                                             agold@tzlegal.com

                                             KOPELOWITZ OSTROW FERGUSON
                                             WEISELBERG GILBERT
                                             Jonathan M. Streisfeld
                                             One W. Las Olas Blvd., Suite 500
                                             Fort Lauderdale, Florida 33301
                                             Telephone: 954-525-4100
                                             ostrow@kolawyers.com
                                             streisfeld@kolawyers.com
                                             tropin@kolawyers.com

                                             Counsel for Plaintiff and the Proposed Classes




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 4th day of October, 2019, this Amended

Complaint was filed electronically on the CM/ECF system, which caused all CM/ECF

participants to be served by electronic means.

                                             Respectfully submitted,
                                             /s/ David M. Kaplan




                                            21
